Citation Nr: 1411459	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a depressive disorder.

2. Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's claim of service connection for a nervous condition, also claimed as a psychiatric disability and depression, has been re-characterized as a service-connection claim for a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim or the symptoms and/or any information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a June 2010 Travel Board hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Virtual VA electronic system does not contain additional documents pertinent to the present appeal.

The issue of service connection for a depressive disorder is addressed in the REMAND section of the decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The October 1984 rating decision denied the claim of entitlement to service connection for a depressive disorder; the Veteran was properly notified of the adverse outcome in a November 1984 letter and did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. Evidence received since the October 1984 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a depressive disorder.


CONCLUSIONS OF LAW

1. The October 1984 rating decision denying service connection for a depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen the service connection claim for a depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Because the Veteran's service connection claim for a depressive disorder has been reopened, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Reopening - Service Connection for a Depressive Disorder

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  In order to warrant reopening, the new evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening, and explained as an example that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id. at 121.

If new and material evidence is received within one year after the date of mailing of an RO decision, the evidence may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2013); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

In a May 2008 rating decision, the RO found that new and material evidence was associated with the claims file and adjudicated the Veteran's claim of service connection for a depressive disorder on the merits.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The RO denied the Veteran's claim of service connection for a depressive disorder in an October 1984 rating decision and notified the Veteran of this decision in a November 1984 letter.  The Veteran did not initiate appellate review by submitting an NOD.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2013) (setting forth requirements and timeframe for submitting an NOD and initiating an appeal).  Thus, the October 1984 decision became final within a year of being issued.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

New evidence has been received since the October 1984 rating decision that is material to the Veteran's service claim.  The new and material evidence warrants reopening the Veteran's service-connection claim for a depressive order.  In addition, because the evidence was received within a year of a January 2006 rating decision that denied the Veteran's service connection claim, it prevented the January 2006 rating decision from becoming final.

The RO denied the Veteran's initial service-connection claim for a depressive disorder because the medical evidence failed to provide a diagnosis of a current mental health disorder and to support the Veteran's in-service diagnosis for a psychotic disorder.  April 1983 Rating Decision; see 38 C.F.R. § 3.310(a) (2013).  

In March 2006, the Veteran was diagnosed as having a major depressive disorder and prescribed antidepressant medications to include Celexa.  See February 2006, March 2006, and May 2006 VA Treatment Records.  He was assigned a Global Assessment Score of 55, which is indicative of moderate mental health symptoms or difficulty in social, occupational, or school functioning.  See 38 C.F.R. § 4.125 (2013) (noting that the VA has adopted the nomenclature of the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).  The Veteran was again diagnosed as having depression in May 2008 and continued to be assessed for depression through July 2008.  He has repeatedly stated that his current mental "condition is the direct result of my military service" and testified that his current depressive disorder manifested in service.  See June 2010 Hearing Testimony, April 2009 Substantive Appeal (VA Form 9), June 2008 Notice of Disagreement.  The new evidence raises a reasonable possibility of substantiating the claim in that it provides a diagnosis for the Veteran's current mental health symptoms and indicates a relationship between his current mental disorder and his military service.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a depressive disorder.  Although the Veteran never appealed the January 2006 rating decision, this decision never became final and the Veteran's appeal stems from the October 1984 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.200; see Buie, 24 Vet. App. at 251-52.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a depressive disorder is reopened.


REMAND

Additional development is required before the Veteran's claim may be readjudicated on its merits.  The Board regrets the additional delay in deciding the claim caused by this REMAND.  However, remand is necessary to ensure there is a complete record upon which to decide this claim and that the Veteran is afforded every possible consideration.

VA must provide a medical examination with an opinion when such information is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The evidence of record satisfies the McLendon standards.  VA treatment records show that the Veteran has been diagnosed as having a major depressive disorder.  See May 2008 VA Treatment Records.  Service treatment records (STRs) show that the Veteran experienced mental health problems in service that resulted in his early (honorable) discharge from the U.S. Navy.  The Veteran states that his current depressive disorder is the direct result of his military service and that his mental health symptoms have become progressively worse since separation.  See April 2009 Substantive Appeal.  The Veteran's statements indicate that his depressive disorder manifested in service; however, they are not sufficient to establish a nexus between his current mental health symptoms and service.  See 38 C.F.R. 3.303(b) and 3.309(a); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a lay person is not competent to identify complex medical disorders such as cancer).  Thus, a VA examination with an opinion is required to decide the claim.  McLendon, 20 Vet. App. at 83.

As part of the remand, the RO should obtain any outstanding VA treatment records dating from April 2009 forward and associate them with the claims file.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any medical or non-medical evidence or records that are not included in the claims file.  If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records dating from April 2009 forward and associate them with the claims file.

3. Schedule the Veteran for a VA examination to determine the etiology of the current depressive disorder.  The claims file, to include a copy of this REMAND, must be made available to the VA examiner and the examiner must note its review.  The following considerations must govern the opinion:

a. The examiner must determine the exact nature of the Veteran's current mental health symptoms.  If the examiner diagnoses a current depressive disorder, he or she must opine as to whether the disorder is at least as likely as not related to service.  The examiner must opine as to whether the depressive disorder manifested during service, results from an in-service event, or is otherwise related to service.

b. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner has an independent responsibility to review the entire record for pertinent evidence.  The examiner's attention is called to:

November 1973 entrance examination, indicating no mental health disorders.

February 1977 clinical record, noting mental health symptoms, including social isolation, and alcohol and drug abuse in service.

March 1977 STRs, noting that the Veteran became socially isolated and dissatisfied with the U.S. Navy in late 1975 and that he stopped abusing illicit drugs at this time.

March 1977 doctor's progress notes, stating the Veteran's "problems could be personality structure and/or depression."

March 1977 through May 1977 nursing notes, stating that the Veteran is "possibly depressed" and that he exhibits symptoms such as apathy, anxiety, anger, mistrust, low self-esteem, and memory loss.

April 1977 Central Physical Evaluation Board report, documenting the Veteran's: in-service hospitalization due to schizophrenia beginning in March 1977; good evaluations, lack of disciplinary actions, and 3.8 average in proficiency marks prior to his unauthorized absence from service in February 1977; and depressed mood as well as a "change in . . . personality and that he felt different from most of his peers."

May 1977 diagnostic and hospital summaries, diagnosing simple schizophrenia.

February 1983 Special Psychiatric Examination and addendum, observing that the Veteran had no psychological or psychiatric illness and noting "severe differences in what I see today in my evaluation and the records as related to the regional naval medical center in Oakland."

February 1983 VA examination, concluding that the Veteran does not have a gross thought disorder or psychosis and "question[ing] . . . whether [the Veteran] has ever been truly psychotic."

February 1983 Social and Industrial Survey, concluding that "the veteran is fully, socially and industrially, functional."

September 1983 determination by the Board for Correction of Naval Records, changing the Veteran's in-service diagnosis from simple schizophrenia to adjustment reaction of adult life.

June 2005 claim, documenting ongoing mental health symptoms, poor employment history, and divorce. 

September 2005 statement, noting feelings of social isolation within the family unit.

February 2006 through March 2006 VA treatment records: indicating a possible relationship between the Veteran's endocrine problems and his depression; assigning a Global Assessment of Functioning score of 55; noting heavy drug use, to include speed and hallucinogenic drugs, during service; and documenting an increase in the dosage of antidepressant medication.

April 2007 VA treatment records showing a negative screen for depression.

May 2008 VA treatment record, diagnosing the Veteran as having a major depressive disorder.

June 2008 NOD and statement and April 2009 Substantive Appeal, stating that his current depressive disorder relates to military service and has become progressively worse since leaving the military. 

June 2010 Hearing testimony, stating that the Veteran has a current diagnosis for depressive disorder and that he has been in denial about his mental health problems for many years.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should be as specific as possible.

d. If the requested opinion cannot be provided, the examiner must explain why he or she is unable to provide the opinion.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a depressive disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


